200 S.W.3d 561 (2006)
John FROST, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86949.
Missouri Court of Appeals, Eastern District, Division One.
September 5, 2006.
Timothy Forneris; Assistant Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
John Frost (Movant) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief (motion) after an evidentiary hearing. A jury found Movant guilty of one count of first-degree murder, one count of first-degree robbery, and two counts of armed criminal action. The trial court sentenced Movant to two terms of life imprisonment for the murder and robbery counts and to a thirty-year term of imprisonment for each of the armed criminal action counts, all sentences to run concurrently. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Frost, 131 S.W.3d 845 (Mo.App. E.D. 2004). Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).